   Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 1 of 17 PageID #: 6

001212323                                                               4566789ÿÿ 9 7
             89:;ÿ:;ÿ=>?ÿ?9@ÿ>AB:C:DEÿC>FG?ÿG@C>GHIÿJAB:C:DEÿG@C>GH;ÿ>AÿC>FG?ÿKG>C@@H:=L;ÿMDNÿ>=ENÿO@ÿ>O?D:=@HÿH:G@C?ENÿAG>Mÿ?9@ÿC>FG?
             MD:=?D:=:=LÿDÿKDG?:CFEDGÿG@C>GHI
  P@?9ÿQ@@ÿRIÿS@=@GD?:R@ÿSG>T?9ÿUUVÿQQWÿHXOXDÿY@@HE@GZ;ÿ[G@;9ÿ\DG]@?
   ^_`aÿcdefag                                  hi^ijkliimk^nkiijolh
   ^pdgq                                        nrsqptÿ^rgudrqÿ^pdgq
   nvsa                                         ^nÿkÿ^rwrxÿnpgq
   yrxaz                                        im{|i{lili
   }q_qd`                                       im{|i{liliÿ~ÿatzrtÿÿ_uqrwaÿ
  DG?:@;ÿ?>ÿ?9@ÿWD;@
    aatz_tq atag_qrwaÿgpqÿ~ÿ^ÿz{f{_ÿcaazxag`ÿyga`ÿ_gaq
     zzga``
     u{pÿtrwag`_xÿar̀qagazÿatq`~ÿtuÿ
     |mohkÿgptÿ_gÿgrwaÿ
     rxxr_gz~ÿÿ|il
     qqpgtav
     crupx_`ÿataÿgdtaqqaÿ
     lilm~ÿaq_rtaz
     aertagÿ^p~ÿÿ
     ^pxxaaÿ_gÿx__ÿ
     hmimÿdgzdaÿp_z~ÿ}drqaÿliiÿ
     tzr_t_spxr̀~ÿcÿlh
     |jkho|k|j
  x_rtqr aa~ÿaq
     qqpgtav
     _ea`ÿÿdgqÿ
     ||hohm~ÿaq_rtaz
     atÿcdttÿ_ÿuaÿ
     jiÿ}pdqÿyg_txrtÿp_zÿ
     xppertqpt~ÿcÿi
     hjlk|ikjo
  W9G>=>E>L:CDEÿWD;@ÿFMMDGN
    im{|i{lili
    im{|i{lili
                 }deept`ÿqpÿatag_qrwaÿgpqÿ~ÿ^
                 yrxazÿv¡                        aa~ÿaq
                 yrxaÿ}q_es¡                      im{|i{lili
    ji{ij{lili
                 ^pesx_rtqÿpgÿ_e_a`
                 yrxazÿv¡                       aa~ÿaq
                 yrxaÿ}q_es¡                     im{|i{lili
    ji{ij{lili
                 ssa_g_tua
                 ypgÿ_gqv¡                      aa~ÿaq
                 yrxaÿ}q_es¡                     im{|i{lili



11558169711174566789192!"#$2%&2'#%()*0+42&,-.3/ %%+ 20120%*6%3%-4%3/546 017

                                                          EXHIBIT 1
   Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 2 of 17 PageID #: 7

001212323                                                                     4566789ÿÿ 9 7
    89:8;:<9<9
                   >??@ABACD@ÿFÿGHDIJKALÿMBNC@OO@
                   PJBÿQABORS                     T@C@BAOHU@ÿTBJVOIÿWWXÿYYZÿ[:\:AÿG@@[K@B]LÿPB@LIÿ^AB_@O
                   PHK@ÿ̀OAa?S                    89:9b:<9<9
    89:8;:<9<9
                   ^JOHJCÿcJBÿdCKABe@a@COÿJcÿfHa@ÿOJÿPHK@ÿg@L?JCLHU@ÿQK@A[HCe
                   PHK@[ÿMRS                         T@C@BAOHU@ÿTBJVOIÿWWXÿYYZÿ[:\:AÿG@@[K@B]LÿPB@LIÿ^AB_@O
                   PHK@ÿ̀OAa?S                       89:9b:<9<9
    89:8;:<9<9
                   g@ONBCÿJcÿ̀@BUHD@ÿcJBÿT@C@BAOHU@ÿTBJVOIÿWWXÿYYZ
                   PHK@[ÿMRS                          Y@@XÿM@OI
                   PHK@ÿ̀OAa?S                        89:8<:<9<9
    89:8;:<9<9
                   h@c@C[ACOXÿT@C@BAOHU@ÿTBJVOIÿiXÿYYZÿ[:\:AÿG@@[K@B]LÿPB@LIÿ^AB_@OXÿLIAKKÿIAU@ÿN?ÿOJÿAC[ÿHCDKN[HCeÿ88:<j:<9<9XÿHCÿVIHDIÿOJÿACLV@BÿJB
                   JOI@BVHL@ÿ?K@A[ÿHCÿB@L?JCL@ÿOJÿQKAHCOHkÿLÿZJa?KAHCOlÿGJOHD@ÿJB[@B@[l
                   mN[HDHAKÿnoD@BS                    Y@OOXÿfIJaALÿg
                   GJOHD@[S                           iNBOXÿmAa@Lÿgl
                   GJOHD@[S                           MBNC@OO@XÿGHDIJKALÿT@C@
                   nB[@Bÿ̀HeC@[S                      89:8;:<9<9
    89:8=:<9<9
                   nB[@BÿTBACOHCeÿ^JOHJCÿcJBÿdCKABe@a@COÿJcÿfHa@ÿFFFFÿ89:8;:<9<9ÿSÿmAa@LÿglÿiNBOpGHDIJKALÿT@C@ÿMBNC@OO@
  qrPst surtvÿxsyz{|t}rzs
  ~  HCACDHAKÿMAKACD@LÿB@@DO@[ÿAB@ÿDNBB@COÿB@?B@L@COAOHJCLÿJcÿOBACLADOHJCLÿ?BJD@LL@[ÿ\RÿOI@ÿZK@B_LÿnoD@lÿQK@AL@ÿCJO@ÿOIAOÿACRÿ\AKACD@ÿ[N@ÿ[J@LÿCJO
    B@@DOÿHCO@B@LOÿOIAOÿIALÿADDBN@[ÿÿHcÿA??KHDA\K@ÿÿLHCD@ÿOI@ÿKALOÿ?ARa@COlÿPJBÿN@LOHJCL:DJCD@BCLÿB@eAB[HCeÿ\AKACD@LÿLIJVCXÿ?K@AL@ÿDJCOADOÿOI@ÿZK@B_L
    noD@l
             ÿ
  QKAHCOHk
  MAKACD@ÿhN@ÿALÿJcÿ88:9<:<9<9ÿ
  ZIABe@ÿ̀NaaABR
   ZJNBOÿZJLOLÿAC[ÿPHKHCeÿP@@L                                                        8 l99                 9l99                   8 l99
  fBACLADOHJCÿ̀NaaABR
   89:98:<9<9             fBACLADOHJCÿ>LL@LLa@CO                                      8 l99
   89:98:<9<9             dK@DOBJCHDÿQARa@CO                                          8 l99

                 rÿrÿsz}ÿ}ÿzyrurtvÿuz{}ÿ{uz{ÿyrurtvÿ{uz{ÿzyÿuz{}ÿ{zursÿ|tÿzsvÿÿz}trsÿr{u}vÿy{z|ÿ}ÿuz{}
                 |trs}trsrsÿtÿt{}ruvt{ÿ{uz{




11558169711174566789192!"#$2%&2'#%()*0+42&,-.3/ %%+ 20120%*6%3%-4%3/546 217

                                                               EXHIBIT 1
   Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 3 of 17 PageID #: 8

001212323                                                    4566789ÿÿ 9 7




11558169711174566789192!"#$2%&2'#%()*0+42&,-.3/ %%+ 20120%*6%3%-4%3/546 717

                                                  EXHIBIT 1
Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 4 of 17 PageID #: 9

                                                                    80C01 -2009-CT-001 528                                                                      Filed: 9/30/2020 3:41   PM
                                                                                                                                                                                  Clerk
                                                                            Tipton Circuit Court                                                                 Tipton County, Indiana


                                                  CIRCUIT COURT FOR THE    COUNTY OF TIPTON
                                                              STATE OF INDIANA
                                                      COURTHOUSE, 101 E. JEFFERSON STREET
                                                            TIPTON, INDIANA 46072

 Beth Lee

                                                 P1aintiff(s)


                        VS.                                                                       No.


 Generative Growth II, LLC
 d/b/a Needler’s Fresh Market


                                                 Defendant(s)



                                                                                SUMMONS
 The State 0f Indiana t0 Defendant: Generative                      Growth     II,   LLC   c/o Universal Registered Agents, Inc.,                  3958-D Brown Park
 Drive, Hilliard,      OH
                       43026

            You have been         sued by the person(s) named              "plaintiff“ in the court stated above.


        The nature 0f the suit against you is stated in the complaint which                         is   attached t0 this document.            It   also states the
 demand which the plaintiff has made and wants from you.

          You must answer the complaint in writing, by you 0r your attorney, within Twenty (20) days, commencing the day
 afteryou receive this summons, or judgment Will be entered against you for What the plaintiff has demanded. You have twenty-
 three (23) days t0 answer if this summons was received by mail. Such Answer Must Be Made In Court.


         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert                                             it   in
your written answer


 Date:OQ/3O/2020
                                                                                                    “\‘qu Oahu:
                                                                                                  CLEW
                                                                                                   Wd'                                       0U
 JIM HURT, #34385-89
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
 BLOOMINGTON, IN           47404
 TELEPHONE:      (812)332-9451
                                                      ACKNOWLEDGMENT OF SERVICE OF SUMMONS

 2020.
            A copy of the above summons and a copy 0f the complaint attached thereto were received by me at                                 this   _   day of




                                                                                                  SIGNATURE OF DEFENDANT
 PRAECIPE:    Idesignate the following    mode of service     t0   be used by the Clerk.


XX          By certiﬁed    or registered mail With return receipt t0 above address.


            By   Sheriff delivering a copy 0f summons and complaint personally t0 defendant 0r          by leaving    a copy 0f the   summons and complaint     at his   dwelling
            house 0r usual place of abode With some person of suitable age and discretion residing         therein.


 E]
            By                     d elivering a copy of summons and complaint personally to defendant or by leaving a copy 0f the summons and complaint                    at

            his dwelling   house 0r usual place 0f abode.

 E]
            By   serving his agent as provided   by rule,   statute or valid agreement, to—wit:



                                                                                                  KEN NU N N LAW OFFICE

                                                                                                  BY:       s/ JIMHURT
                                                                                                               ATTORNEY FOR PLAINTIFF




                                                                        EXHIBIT 1
Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 5 of 17 PageID #: 10




 CERTIFICATE OF MAILING:                     I   certify that        on the   _ day of                            ,
                                                                                                                      2 020,    I   mailed a copy of this summons and a copy of the complaint t0 each of the
 defendant(s) by (registered or certiﬁed mail requesting a return receipt signed                                           by the addressee       only, addressed to each of said defendant(s) at the address(es)
 furnished   by plaintiff.

                 Dated   this   _ day 0f                         ,
                                                                     2 020.




                                                                                                                                            CLERK, TIPTON CIRCUIT COURT

 RETURN OF SERVICE OF SUMMONS BY MAIL:                                                Ihereby            certify that service            of summons with return receipt requested was mailed on the                              _ day of _
             ,
                 2 020, and that a copy of the return of receipt was received by                                 me on the           _ day of                          ,
                                                                                                                                                                           2 020, which copy         is   attached herewith.




                                                                                                                                            CLERK, TIPTON CIRCUIT COURT

 CERTIFICATE 0F CLERK OF SUMMONS NOT ACCEPTED BY MAIL:                                                                              Ihereby   certify that          on the   _ day of                       ,
                                                                                                                                                                                                                2 020_,   I   mailed a copy
 0f this summons and a copy of the complaint t0 the defendant(s) by (registered or certiﬁed) mail, and the same was returned Without acceptance                                                                                this   _day of   _

              2 020, and I did deliver said summons and a copy 0f the complaint t0 the Sheriff of Tipton County, Indiana.
                  ,




                 Dated   this   _ day 0f                             ,
                                                                         2 020.




                                                                                                                                            CLERK, TIPTON CIRCUIT COURT

 RETURN OF SUMMONS:                        This   summons came                t0   hand 0n the           _ day of                    ,   2020, and        I   served the same on the         _ day of                ,
                                                                                                                                                                                                                         2020.
                 1.             By mailing a copy of the summons and complaint personally t0         address
                 2.             By delivering a copy of summons and complaint personally to                                                                                              .




                 3.             By leaving a copy of the summons and complaint at                              t he dwelling house 0r usual place of abode                                                                             of
                                defendant:                               (Na me 0f Person) and by mailing by ﬁrst class mail a copy of the summons 0n the                                                                             _ day
                                0f                   ,
                                                         2   020_ to                                                   h   is last   known    address.
                 4.             By    serving his agent as provided                 by rule,    statute or valid               agreement to-Wit:


                 5.             Defendant cannot be found in                   my bailwick and summons was not                              served.


                 And I now return this writ this             _ day 0f                      ,
                                                                                               2 020.




                                                                                                                                            SHERIFF            or   DEPUTY

 RETURN ON SERVICE OF SUMMONS:                                           Ihereby    certify that         I   have served the Within summons:


                 1.             By delivery on the           _ day 0f                            ,
                                                                                                         2 020 a copy 0f this            summons and            a copy of the complaint to each of the within                    named
                                defendant(s)                                                                                                          .




                 2.             By leaving on the            _   day of                              ,
                                                                                                         2 020 for each 0f the within             named             defendant(s)


                                _
                                _,
                                     a copy of the   summons and              a copy of the complaint at the respective dwelling house 0r usual place of abode with
                                        a person of suitable age and discretion residing therein
                                information to the person served.
                                                                                                                                    Whose usual           duties 0r activities include            prompt communication of such


                 3.                                                                                                                                           a nd by mailing a copy 0f the               summons without the
                                complaint t0                                                                           a   t                                                         t       he   last   known address 0f defendant(s).

                 A11 done in Tipton County, Indiana.


 Fees: $
                                                                                                                                            SHERIFF            0r   DEPUTY




                                                                                               EXHIBIT 1
Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 6 of 17 PageID #: 11

                                                   80C01 -2009-CT-001 528                                               Filed: 9/30/2020 3:41   PM
                                                                                                                                             Clerk
                                                         Tipton Circuit Court                                               Tipton County, Indiana




  STATE OF INDIANA                             )                    IN      THE TIPTON                                 COURT
                                                   SS:
  COUNTY OF TIPTON                             g                    CAUSE NO.

  BETH LEE

           VS.

  GENERATIVE GROWTH II, LLC
  d/b/a Needler’s Fresh         Market



                                         COMPLAINT FOR DAMAGES

           Comes now the plaintiff, Beth             Lee, by counsel,         Ken Nunn Law Ofﬁce, and               for cause 0f
  action against the defendant, Generative               Growth     II,     LLC   d/b/a Needler’s Fresh Market, alleges
  and   says:


           1.       That on or about April 12, 2020, the               plaintiff,   Beth Lee, was a customer           at
  Needler’s Fresh Market located at 899 East Jefferson Street in Tipton, Tipton County, Indiana.


           2.       That on or about April 12, 2020, the               plaintiff,   Beth Lee, tripped and       fell   over a
  rolled   up mat   at the   entrance to said store, causing the plaintiff t0 suffer serious injuries.


           3.       That   it   was   the duty of the defendant to use ordinary care and diligence to keep
  and maintain the said premises in a condition reasonably safe for its intended uses and free
  from all defects and conditions Which would render the premises dangerous and unsafe for
  plaintiff, 0r present      an unreasonable risk of harm t0 plaintiff in her lawful use 0f same.


           4.       That   it   was   the duty of the defendant t0 exercise reasonable care to protect
  plaintiff,    by inspection and other afﬁrmative             acts,   from the danger of reasonably foreseeable
  injury occurring from reasonably foreseeable use 0f said premises.


           5.       That   it   was   the duty 0f the defendant t0 have available sufﬁcient personnel and
  equipment      to properly inspect      and maintain the aforesaid premises in a condition reasonably
  safe for plaintiff and free         from defects and conditions rendering the premises unsafe.

           6.       That   it   was   the duty of the defendant t0           warn   plaintiff 0f the    dangerous and
  unsafe condition existing 0n said premises.


           7.       That the defendant knew 0r should have                    known 0f the unreasonable         risk 0f
  danger t0 the plaintiff but failed either t0 discover                it   0r t0 correct   it   after discovery.




                                                     EXHIBIT 1
Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 7 of 17 PageID #: 12




                                                           -2-


         8.     That the   fall   and resultant permanent          injuries     0f plaintiff were caused by the
  negligence of the defendant      who     failed to utilize reasonable care in the inspection         and
  maintenance of said premises.


         9.     That the aforesaid acts 0f negligence 0n the part 0f the defendant were the
  proximate cause 0f the injuries sustained by the          plaintiff.



         10.    That the plaintiff has incurred medical expenses and other special expenses, and
  will incur future medical expenses, lost           wages and other      special expenses, as a direct   and
  proximate result 0f defendant's negligence.


         WHEREFORE, the plaintiff demands judgment against the                         defendant for permanent
  injuries in a reasonable   amount       t0   be determined     at the trial   0f this cause, for medical expenses
  and other special expenses, for future medical expenses,                lost   wages and other   special expenses,
  court costs, and all other proper relief in the premises.


                                               KEN NUNN LAW OFFICE


                                               BY:    s/Jim Hurt
                                                      Jim Hurt, #34385-89
                                                      KEN NUNN LAW OFFICE
                                                      104 South Franklin Road
                                                      Bloomington, IN 47404
                                                      Phone: (812) 332-9451
                                                      Fax: (812) 331-5321
                                                      E-mail:    jamesh@kennunn.com




                                     REQUEST FOR TRIAL BY JURY

         Comes now the       plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests                that this


  matter be tried by jury pursuant t0 Trial Rule 38.




                                                  EXHIBIT 1
Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 8 of 17 PageID #: 13




                                            -3-


                                  KEN NUNN LAW OFFICE


                                  BY:   s/Jim Hurt
                                        Jim Hurt, #34385-89
                                        KEN NUNN LAW OFFICE
                                        104 South Franklin Road
                                        Bloomington, IN 47404
                                        Phone: (812) 332-9451
                                        Fax: (812) 331-5321
                                        E-mail:   jamesh@kennunn.com




  Jim Hurt, #34385-89
  Ken Nunn Law Ofﬁce
  104 South Franklin Road
  Bloomington, IN 47404
  Telephone: 8 12-332-9451
  Fax Number:    8 12-33 1-5321
  Attorney for Plaintiff




                                    EXHIBIT 1
Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 9 of 17 PageID #: 14

                                               80C01 -2009-CT-001 528                                Filed: 9/30/2020 3:41   PM
                                                                                                                       Clerk
                                                     Tipton Circuit Court                             Tipton County, Indiana




                                             APPEARANCE FORM (CIVIL)
                                                         Initiating Party




                 CAUSE NO:

      1.         Name   of ﬁrst   initiating party               Beth Lee
                                                                 304 Shefﬁeld Court
                                                                 Tipton, IN 46072



      2.         Telephone 0f pro se      initiating party       NA

      3.         Attorney information (as applicable             Jim Hurt #34385-89
                 for service   0f process)                       Ken Nunn Law Ofﬁce
                                                                  104 South Franklin Road
                                                                 Bloomington, IN 47404
                                                                 PHONE:          812 332-9451
                                                                 FAX:            812 331-5321
                                                                 Email:     jamesh@kennunn.com


      4.         Case type requested                             CT   (Civil Tort)



      5.         Will accept   FAX service                       YES

      6.         Are there   related cases                       NO

      7.         Additional information required by
                 State or Local Rules



      Continuation 0f Item        1   (Names of initiating       NAME:
      parties)                                                   NAME:

      Continuation of Item 3 (Attorney information
      as applicable for service 0f process)



                                                              s/Jim Hurt
                                                             Attorney—at-Law
                                                             (Attorney information   shown above.)




                                                  EXHIBIT 1
     Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 10 of 17 PageID #: 15

                                                                                           Filed: 10/9/2020 3:59 PM
                                                                                                               Clerk
                                                                                            Tipton County, Indiana




STATE OF INDIANA               )       IN THE TIPTON COUNTY CIRCUIT COURT
                               ) SS:
COUNTY OF TIPTON               )       CAUSE NO. 80C01-2009-CT-001528

 BETH LEE,                                          )
                                                    )
                          Plaintiff,                )
                                                    )
         vs.                                        )
                                                    )
 GENERATIVE GROWTH II, LLC                          )
 d/b/a Needler’s Fresh Market                       )
                                                    )
                         Defendant.                 )


                                         APPEARANCE
1.     The party on whose behalf this form is being filed is:

       Initiating ________      Responding ___X__         Intervening _________; and

       the undersigned attorney and all attorneys listed on this form now appear in this case for
       the following parties:

       Name of party ____Generative Growth II, LLC d/b/a Needler’s Fresh Market

2.     Attorney information for service as required by Trial Rule 5(B)(2):

       Name:     Nicholas G. Brunette        Atty. Number:       27042-49

       Address: Reminger Co., LPA, College Park Plaza, 8909 Purdue Road

                 Suite 200, Indianapolis, Indiana 46268

       Phone:    317-853-7371                Fax:       317-228-0943

       E-mail Address:         nbrunette@reminger.com

       IMPORTANT: Each attorney specified on this appearance:
       (a)      certifies that the contact information listed for him/her on the Indiana Supreme
                Court Roll of Attorneys is current and accurate as of the date of this
                Appearance;
       (b)      acknowledges that all orders, opinions, and notices from the court in this
                matter that are served under Trial Rule 86(G) will be sent to the attorney at
                the email address(es) specified by the attorney on the Roll of Attorneys
                regardless of the contact information listed above for the attorney; and
       (c)      understands that he/she is solely responsible for keeping his/her Roll of

                                             EXHIBIT 1
Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 11 of 17 PageID #: 16




                Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                2(A).

   3. This is a _CT______ case type as defined in administrative Rule 8(B)(3).
   4. This case involves child support issues. Yes ____ No __X_ (If yes, supply social security
      numbers for all family members on a separately attached document filed as confidential
      information on light green paper. Use Form TCM-TR3.1-4.)
   5. This case involves a protection from abuse order, a workplace violence restraining order,
      or a no – contact order. Yes ____ No __X_ (If Yes, the initiating party must provide an
      address for the purpose of legal service but that address should not be one that exposes
      the whereabouts of a petitioner.) The party shall use the following address for purposes
      of legal service:
      This case involves a petition for involuntary commitment. Yes ____ No _X___
   6. If Yes above, provide the following regarding the individual subject to the petition for
      involuntary commitment: N/A
   7. There are related cases: Yes ____ No __X__ (If yes, list on continuation page.)
   8. Additional information required by local rule: ____None__________________________
   9. There are other party members: Yes ____ No__X__ (If yes, list on continuation page.)
   10. This form has been served on all other parties and Certificate of Service is attached:
      Yes_X_ No___
                                             Respectfully submitted,


                                             _/s/ Nicholas G. Brunette                __
                                             Nicholas G. Brunette (27042-49)
                                             Reminger Co., LPA
                                             College Park Plaza
                                             8909 Purdue Road, Suite 200
                                             Indianapolis, IN 46268
                                             T: 317-853-7371/ F: 317-228-0943
                                             nbrunette@reminger.com
                                             Counsel for Defendant Generative Growth II, LLC
                                             d/b/a Needler’s Fresh Market




                                        EXHIBIT 1
Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 12 of 17 PageID #: 17




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of October, 2020, I electronically filed the foregoing

document using the E-filing system (IEFS), which sent a notice of electronic filing to the following:

Jim Hurt
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
jamesh@kennunn.com
Counsel for Plaintiff



                                              _/s/ Nicholas G. Brunette __________________
                                              Nicholas G. Brunette (27042-49)
                                              Reminger Co., LPA




                                          EXHIBIT 1
   Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 13 of 17 PageID #: 18


                                                                                              Filed: 10/9/2020 3:59 PM
                                                                                                                  Clerk
                                                                                               Tipton County, Indiana




STATE OF INDIANA              )       IN THE TIPTON COUNTY CIRCUIT COURT
                              ) SS:
COUNTY OF TIPTON              )       CAUSE NO. 80C01-2009-CT-001528

 BETH LEE,                                        )
                                                  )
                         Plaintiff,               )
                                                  )
          vs.                                     )
                                                  )
 GENERATIVE GROWTH II, LLC                        )
 d/b/a Needler’s Fresh Market                     )
                                                  )
                        Defendant.                )


                   MOTION FOR INITIAL ENLARGEMENT OF TIME
                        TO FILE RESPONSIVE PLEADING

       Defendant Generative Growth II, LLC d/b/a Needler’s Fresh Market, by counsel, Pursuant

to Rule 6(B) of the Indiana Rules of Trial Procedure and, moves the Court for an initial

enlargement of time of thirty (30) days in which to answer or otherwise respond to Plaintiff’s

Complaint, up to and including November 25, 2020, and in support therefor would show the Court

as follows:

       1. That the defendant was served on or about October 3, 2020.

       2. That a responsive pleading is due on or about October 26, 2020 and said time has not

yet expired.

       3. That no prior enlargement of time has been requested.

       4. That said additional time is necessary to enable counsel to confer with his clients to

review the facts and prepare an appropriate response.

       WHEREFORE, Defendant Generative Growth II, LLC d/b/a Needler’s Fresh Market, by

counsel, prays for an additional thirty (30) days in which to answer or otherwise respond to


                                              EXHIBIT 1
Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 14 of 17 PageID #: 19




Plaintiff’s Complaint, through and including November 25, 2020, and for all other just and proper

relief in the premises.

                                              Respectfully submitted,


                                              _/s/ Nicholas G. Brunette                __
                                              Nicholas G. Brunette (27042-49)
                                              Reminger Co., LPA
                                              College Park Plaza
                                              8909 Purdue Road, Suite 200
                                              Indianapolis, IN 46268
                                              T: 317-853-7371/ F: 317-228-0943
                                              nbrunette@reminger.com
                                              Counsel for Defendant Generative Growth II, LLC
                                              d/b/a Needler’s Fresh Market




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of October, 2020, I electronically filed the foregoing

document using the E-filing system (IEFS), which sent a notice of electronic filing to the following:

Jim Hurt
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
jamesh@kennunn.com
Counsel for Plaintiff



                                              _/s/ Nicholas G. Brunette __________________
                                              Nicholas G. Brunette (27042-49)
                                              Reminger Co., LPA




                                          EXHIBIT 1
    Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 15 of 17 PageID #: 20
                                                                                                    Filed: 10/12/2020 3:03 PM
                                                                                                                         Clerk
                                                                                                       Tipton County, Indiana




     Mailer: Ken Nunn Law Office

     Date Produced: 10/05/2020

     ConnectSuite Inc.:

     The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8322
     1818 54. Our records indicate that this item was delivered on 10/03/2020 at 09:58 a.m. in HILLIARD, OH
     43026. The scanned image of the recipient information is provided below.

     Signature of Recipient :
     (Authorized Agent)




     Address of Recipient :




     Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
     please contact your local post office or Postal Service representative.

     Sincerely,
     United States Postal Service

     The customer reference number shown below is not validated or endorsed by the United States Postal
     Service. It is solely for customer use.
     This USPS proof of delivery is linked to the customers mail piece information on file
     as shown below:
      GENERATIVE GROWTH II LLC C/O UNIVERSAL REGISTERED AGENTS INC
      3958 BROWN PARK DR STE D
      HILLIARD OH 43026-1160




     Customer Reference Number:           C2296398.13067011
      Return Reference Number:            Beth Lee

2


                                               EXHIBIT 1
  Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 16 of 17 PageID #: 21




USPS MAIL PIECE TRACKING NUMBER: 420430269214890194038322181854
MAILING DATE:     10/01/2020
DELIVERED DATE: 10/05/2020
CUSTOM1:


MAIL PIECE DELIVERY INFORMATION:
 GENERATIVE GROWTH II LLC C/O UNIVERSAL REGISTERED AGENTS INC
 3958 BROWN PARK DR STE D
 HILLIARD OH 43026-1160



MAIL PIECE TRACKING EVENTS:
 10/01/2020 11:16     PRE-SHIPMENT INFO SENT USPS AWAITS ITEM      BLOOMINGTON,IN 47404
 10/01/2020 14:52     PICKED UP                                    BLOOMINGTON,IN 47403
 10/01/2020 17:14     DEPART POST OFFICE                           BLOOMINGTON,IN 47403
 10/01/2020 21:44     PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 10/02/2020 14:57     PROCESSED THROUGH USPS FACILITY              COLUMBUS,OH 43218
 10/03/2020 09:58     DELIVERED TO AGENT FOR FINAL DELIVERY        HILLIARD,OH 43026
 10/05/2020 17:13     Delivered (system added)




                                            EXHIBIT 1
Case 1:20-cv-02840-JRS-TAB Document 1-1 Filed 11/02/20 Page 17 of 17 PageID #: 22




     STATE OF INDIANA                  )            IN   THE TIPTON COUNTY CIRCUIT COURT
                                           SS:
     COUNTY OF TIPTON                  g            CAUSE NO.                80C01-2009-CT-001528

      BETH LEE,
                                                                                                           FILED
                                                                                                           October 13, 2020
                                 Plaintiff,                                                               IN OPEN COURT
                                                                                                         CLERK TIPTON C.C.

               VS.
                                                                vvvvvvvvvv




      GENERATIVE GROWTH II, LLC
      d/b/a Needler’s Fresh     Market

                                Defendant.



                     ORDER GRANTING AUTOMATIC ENLARGEMENT OF TIME
                              TO FILE RESPONSIVE PLEADING

             The Court, having considered           the Defendant Generative               Growth    II,   LLC   d/b/a Needler’s


     Fresh Market’s Motion 0f Automatic Enlargement 0f Time t0 Answer Plaintiff’s Complaint for


     Damages, and being duly advised          in the premises,               hereby approves said Notice.


            IT IS     THEREFORE ORDERED                    that Defendant, Generative                    Growth H,     LLC    d/b/a


     Needler’s Fresh Market, shall have up t0 and including                       November   26, 2020, in      which   to   Answer

     0r otherwise plead in response t0 Plaintiff” s Complaint.


            So Ordered   this     13       day of     October                                ,
                                                                                                 2020.




                                                    BY:
                                                    JUDGE, TIPTON                 COUNTY
                                                                                    TL
                                                                                         CIRCUIT COURT


            Distribution:
            Counsel 0f record Via the Court’s Electronic Filing System




                                                    EXHIBIT 1
